The opinion of the Court was delivered by Mr. Chief Justice Murray.
Mr. Justice Heydenfeldt and Mr. Justice Terry concurred,
An answer that denies generally all the allegations of the complaint has before been decided equivalent to the general issue at common law, and ought not to be struck out as sham or frivolous; under it, payment or failure of consideration, may be proved, and it admits nothing, under our statute, but the execution of the instrument declared.
If the plaintiff wishes to prevent the defendant from interposing a general denial in suits upon promissory notes or bills of exchange, he should verify his complaint, which will render a sworn answer necessary; otherwise he cannot object to a plea, such as was filed in this case.
Judgment reversed and cause remanded.